                 Case 1:20-mc-00104-DAD Document 2 Filed 11/02/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for the United States

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,
                                                        CASE NO. 1:20-MC-00104-DAD
12                   Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $8,300.00 IN                         ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                     Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Cindy

18 Sysomsack (“claimant”), appearing in propria persona, as follows:

19          1.      On or about August 4, 2020, claimant filed a claim in the administrative forfeiture

20 proceeding with the Drug Enforcement Administration with respect to Approximately $8,300.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on May 28, 2020.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.
27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

                                                         1
30
                 Case 1:20-mc-00104-DAD Document 2 Filed 11/02/20 Page 2 of 2

 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline is November 2, 2020.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 January 31, 2020, the time in which the United States is required to file a civil complaint forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to January 31, 2020.

11    Dated: October 29, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
12

13                                                    By: /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
14                                                        Assistant U.S. Attorney
15

16    Dated: October 29, 2020                         By: /s/ Cindy Sysomsack
                                                          CINDY SYSOMSACK
17                                                        Potential Claimant
                                                          Appearing in propria persona
18                                                        (Signature authorized by phone)
19

20                                                   ORDER
21
     IT IS SO ORDERED.
22

23      Dated:      November 2, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                         2
30
